DETAILED ACTION
Claims 1, 5-12, 15-20, 28-33, 38-41, and 44-46 have been examined. Claims 2-4, 13-14, 34, and 42-43 were cancelled in amendment dated 5/21/2021. Claims 36 and 37 were cancelled in amendment dated 4/7/2022.  Claims 21-27 and 35 were withdrawn from further consideration in amendment dated 4/7/2022 as being drawn to a non-elected invention.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 45 and 46 are objected to because of the following informalities:

Claims 45 and 46 recite the limitation “the sequence of reconfiguration” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For compact prosecution of the claims, the office has interpreted has the “the sequence of reconfiguration” as “a sequence of reconfiguration.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 45 and 46 recite "wherein the sequence of reconfigurations is selected on-the-fly, and wherein said reconfigurations and their sequence are adapted to a use-case to which said system/method is to be applied."  Applicant stated that support can be found in paragraphs [0010], [0020], [0041], [0068] and [0077].  While the cited paragraphs disclose a reconfigurable device may be programmed on-the-fly, the paragraphs do not disclose a sequence of reconfiguration, or that the sequence is adapted to a use-case to which said system/method is applied. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-12, 15-20, 28-30, 32, 33, 38-40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “F-CNN: An FPGA-based Framework for Training Convolutional Neural Networks” (hereinafter Zhao), in view of Patterson et al. (US 7,902,866, hereinafter Patterson).

As per claim 1, Zhao teaches a reconfigurable device based deep neural network training acceleration system, comprising: 
(i) a reconfigurable device (i.e., FPGA, see at least page 107, section I); 
(ii) a controller (i.e., data controller, see at least page 110, left column, paragraph 3); 
(iv) an HW configuration selector, wherein the HW configuration selector is configured to automatically select HW configurations (i.e., module controller is responsible for customizing different computation modules, implement one or more kernels in each module, see at least page 110, left column, paragraph 2, page 110, right column, paragraph 1);
wherein the controller is configured to control the running of a training dataset (i.e., data controller divides the training data into minibatches and loads them into the DRAM for training, see at least page 110, left column, paragraph 3), wherein the system is reconfigured on-the-fly by using the selected HW configurations to modify the datapath of the reconfigurable device (i.e., runtime reconfiguration, reconfiguring a streaming datapath, the streaming datapath contains various parameterized modules, which can be customized to produce implementations with different configurations, see at least page 107, right column, paragraph 2, page 109-110, section III), and 
wherein said reconfiguration is adapted to a use-case to which said system is to be applied (i.e., deriving parameters for the datapath to guide the analysis of design tradeoffs to meet application requirements, see at least page 107, abstract).
Zhao does not explicitly teach (iii) a library and HW configurations is selected from the library.
Patterson teaches a library (i.e., module library, see at least column 4, lines 1-10, column 8, lines 4-11), and an HW configuration selector, wherein the HW configuration selector is configured to automatically select HW configurations from the library (i.e., dynamic module server selects the dynamic modules available in the module library, see at least column 8, lines 34 – column 9, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to include a library and HW configurations is selected from the library as similarly taught by Patterson because providing a library of modules is well known in the art and libraries provide benefits such as reuse.

 As per claim 5, Zhao teaches wherein the system is dynamically reconfigured (i.e., runtime configuration, see at least page 109, right column, section III.A.).

As per claim 6, Zhao teaches wherein the dynamically reconfiguration of said system is driven by model weight values (i.e., weight adjustment, see at least pages 108-109, section B).

As per claim 8, Zhao does not explicitly teach wherein the system further comprising a synthesizer configured to synthesize HW configurations to be stored in the library.
Patterson teaches a synthesizer configured to synthesize HW configurations to be stored in the library (i.e., compile-time flow executes the preprocessor and platform implementation tools, and calls the postprocessor, the output of the operation, both of which are stored in the dynamic module library, see at least column 9, lines 32-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to include a synthesizer configured to synthesize HW configurations to be stored in the library as similarly taught by Patterson to use known tools to create modules for reconfigure a FPGA.

As per claim 9, Zhao does not explicitly teach wherein the system further comprising a synthesizer configured to synthesize HW configurations that are not found in the library.
Patterson teaches a synthesizer configured to synthesize HW configurations that are not found in the library. (i.e., compile-time flow executes the preprocessor and platform implementation tools, and calls the postprocessor, the output of the operation, both of which are stored in the dynamic module library, see at least column 9, lines 32-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to include a synthesizer configured to synthesize HW configurations that are not found in the library as similarly taught by Patterson to use known tools to create modules for reconfigure a FPGA.

As per claim 10, Zhao teaches wherein the deep neural network architecture is configured to be altered by altering physical configuration of the reconfigurable device (i.e., reconfiguring a streaming datapath at runtime to cover the training tasks for the various layers in a CNN, see at least page 107, abstract, section I).

As per claim 11, Zhao teaches wherein the selected HW configuration is predesigned (i.e., we first design kernels for basic operations, see at least page 110, right column, paragraph 1).

As per claim 12, Zhao teaches wherein the deep neural network is a convolutional neural network (see at least page 107, abstract, section I).

As per claim 15, Zhao teaches wherein the selected HW configuration is a convolution layer (i.e., convolution layer, implement modules for each layer, see at least page 108, left column, paragraph 1, pages 109-111, sections III, IV).

As per claim 16, Zhao teaches wherein the selected HW configuration is a pooling layer (i.e., pooling layer, implement modules for each layer, see at least page 108, left column, paragraph 4, pages 109-111, sections III, IV).

As per claim 17, Zhao teaches wherein the selected HW configuration is a fully connected layer (i.e., fully connected multilayer perceptron layers, implement modules for each layer, see at least page 107, right column, section II.A., pages 109-111, sections III, IV).
As per claim 18, Zhao teaches wherein the selected HW configuration is any feed forward layer (i.e., implement modules for each layer, see at least pages 107-108, section II.A., pages 109-111, sections III, IV).

As per claim 19, Zhao teaches wherein the selected HW configuration is any kind of deep neural network arrangement (i.e., reconfiguring a streaming datapath at runtime to cover the training tasks for the various layers in a CNN, CNN is deep learning model, see at least page 107, abstract, section I).

As per claim 20, Zhao teaches wherein several HW configurations are combined (i.e., implement one or more kernels in each module, see at least page 110, right column, paragraph 1).

As per claim 28, Zhao teaches a method for applying normal training acceleration using a reconfigurable device based deep neural network system, comprising the steps of: 
(i) selecting a dataset in accordance with a predefined user criteria (i.e., divide the training dataset into minibatches, see at least page 110, left column, paragraph 5, page 113, right column, paragraph 4), 
(ii) selecting a HW configuration and perform a training using a reconfigurable device (i.e., an FPGA-based CNN training framework, customizing different computation modules, implement one or more kernels in each module, see at least page 107, right column, paragraph 2, page 110, left column, paragraph 2, page 110, right column, paragraph 1), 
(iii) analyzing training parameters using a training monitor (i.e., analytical models are developed for customizing the modules to maximize performance under the constraints of bandwidth and hardware resources, see at least page111, left column, paragraph 2 – right column, paragraph 3, page 114, left column, paragraph 3).
Zhao does not explicitly teach from a library.
Patterson teaches a library (i.e., module library, see at least column 4, lines 1-10, column 8, lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to include a library as similarly taught by Patterson because providing a library of modules is well known in the art and libraries provide benefits such as reuse.

As per claim 29, Zhao teaches wherein the system is dynamically reconfigured (i.e., runtime configuration, see at least page 109, right column, section III.A.).

As per claim 30, Zhao teaches wherein the dynamically reconfiguration of said system is driven by model weight values (i.e., weight adjustment, see at least pages 108-109, section B).

As per claim 32, Zhao teaches wherein the selected HW configuration is predesigned (i.e., we first design kernels for basic operations, see at least page 110, right column, paragraph 1).

As per claim 33, Zhao teaches wherein the selected HW configuration is synthesized on-the-fly (i.e., runtime reconfiguration, reconfiguring a streaming datapath, the streaming datapath contains various parameterized modules, which can be customized to produce implementations with different configurations, see at least page 107, right column, paragraph 2, page 109-110, section III).

As per claim 38, Zhao teaches wherein training analysis results that indicates a convergence results in an accomplishment of training session (i.e., read back the results and update weights for back-propagation modules and goto step 1, see at least page 110, left column, paragraph 5, page 111, section B).

As per claim 39, Zhao teaches wherein training analysis results that indicates a lack of convergence triggers sending a request to a HW configuration selector to select HW configuration encoded in a greater or lesser detail (i.e., modules customized with different layer configurations and data precision, read back the results and update weights for back-propagation modules and goto step 1, see at least page 107, abstract, pages 109-110, paragraph 5, page 111, section B).

As per claim 40, Zhao teaches wherein varying levels of detail refer to varying fixed point precision (i.e., modules customized with different layer configurations and data precision, read back the results and update weights for back-propagation modules and goto step 1, see at least page 107, abstract, pages 109-110, paragraph 5, page 111, section B).

As per claim 44, Zhao teaches wherein the system is capable of synthesize new HW configurations in order to provide on-the-fly reconfiguration to the system (i.e., runtime reconfiguration, customizing different computation modules, see at least pages 109-110, section III), wherein said synthesized new HW configurations are used to modify the datapath of the reconfigurable device (i.e., reconfiguring a streaming datapath, the streaming datapath contains various parameterized modules, which can be customized to produce implementations with different configurations, see at least page 107, right column, paragraph 2, pages 109-110, section III), and wherein said reconfiguration is adapted to a use-case to which said system is to be applied (i.e., deriving parameters for the datapath to guide the analysis of design tradeoffs to meet application requirements, see at least page 107, abstract)..

Claims 7 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Patterson, further in view of Zhang et al. “Machine Learning on FPGAs to Face the IoT Revolution” (hereinafter Zhang).

As per claim 7, Zhao teaches wherein a training monitor sources HW configurations from the HW configuration selector in accordance with relation between performance and resource usage (i.e., the streaming datapath can support various parameterized modules which can be customized to produce implementations with different trade-offs in performance and resource usage, analytical models are developed for customizing the modules to maximize performance under the constraints of bandwidth and hardware resources, see at least page 111, left column, paragraph 2 – right column, paragraph 3, page 114, left column, paragraph 3).
Zhao does not explicitly teach relation between performance and accuracy.
Zhang teaches a training monitor sources HW configurations from the HW configuration selector in accordance with relation between performance and resource accuracy (i.e., design space exploration on FPGA, design-space explorer to trade network accuracy for network performance, see at least page 896, right column, paragraph 3, page 899, left column, last paragraph – right column, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao such that the relation is between performance and accuracy as similarly taught by Zhang in order to trade network accuracy for network performance, under constraints of tolerable accuracy loss, to achieve higher performance than the original network (see at least page 899, left column, last paragraph – right column, paragraph 2 of Zhang).

As per claim 31, the limitations recited in this claim are substantially similar to the limitations recited in claim 7.  Therefore, claim 31 is rejected using the same reasons as claim 7.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Patterson, further in view of Mathew et al. (US 2018/0181864, hereinafter Mathew).

As per claim 41, Zhao does not explicitly teach wherein the varying levels of details refer to varying sparsity threshold.
Mathew teaches varying levels of details refer to varying sparsity threshold (i.e., sparsity threshold is tuned, see at least [0053]-[0058], [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao such that the varying levels of details refer to varying sparsity threshold as similarly taught by Mathew to generate a sparsified CNN (see at least [0004]-[0006] of Mathew).

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Patterson, further in view of Zievers (US 2012/0284501).

As per claim 45, Zhao teaches wherein reconfigurations is selected on the fly (i.e., runtime reconfiguration, reconfiguring a streaming datapath, the streaming datapath contains various parameterized modules, which can be customized to produce implementations with different configurations, see at least page 107, right column, paragraph 2, page 109-110, section III), and wherein said reconfigurations are adapted to a use-case to which said system is applied  (i.e., deriving parameters for the datapath to guide the analysis of design tradeoffs to meet application requirements, see at least page 107, abstract).
Zhao does not explicitly teach a sequence of reconfigurations, and the sequences are adapted to a user-case to which said system is applied.
Zievers teaches a sequence of reconfigurations (i.e., application module can generate a first bitstream, an additional bitstream, a second bitstream, bitstreams are loaded into reconfigurable hardware devices, see at least [0036], [0118], [0124]) and the reconfigurations and their sequences are adapted to a user-case to which said system is applied (i.e., bitstreams are generated to implement functionalities of an application, see at least [0113]-[0116], [0118]-[0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao such the reconfigurations are a sequence of sequence of reconfigurations, and the sequences are adapted to a user-case to which said system is applied as similarly taught by Zievers such that an application can be partitioned into fragments with the fragments implemented using bitstreams such that functionalities can be dynamically changed (see at least [0034], [0113]-[0116], [0118]-[0124], [0246] of Zievers).

As per claim 46, the limitations recited in this claim are substantially similar to the limitations recited in claim 45.  Therefore, claim 46 is rejected using the same reasons as claim 45.

Response to Arguments
Rejection of claims under §103:
As per claim 1, Applicant’s arguments directed to Zhao and Patterson have been considered.  Applicant’s arguments do not focus on specific claim limitations. Instead, Applicant’s arguments states that Zhao does not teach “general and adaptable FPGA configured for AI training” and “leveraging a FPGA flexibility in order to pursue AI training while changing the design of a specific layer as the AI training progresses, or using the system for different use cases such as different networks, etc.”  Without acquiescing to Applicant’s comments towards Zhao and Patterson, the arguments are not persuasive because Applicant has not addressed deficiencies of Zhao and Patterson in relation to the claim language. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stewart et al. (US 7,932,743) is cited to teach sequentially configurable programmable integrated circuit.
Shaddock et al. (US 10,642,630) is cited to teach process of programming field programmable gate arrays using partial reconfiguration.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121